Citation Nr: 0218067	
Decision Date: 12/13/02    Archive Date: 12/18/02	

DOCKET NO.  95-00 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1977 
to February 1981 and from August 1981 to November 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA), Los Angeles, 
California, Regional Office (RO), which in pertinent part, 
denied the veteran an increased evaluation, in excess of 
10 percent, for his service-connected hypertension.

This case was previously before the Board and in 
September 1998 and August 2001 it was remanded to the RO 
for further development.  The purpose of the latter remand 
was to specifically afford the veteran a requested hearing 
before a member of the Board at the RO.  In September 2002 
the veteran appeared at the RO and proffered testimony in 
support of his claim before the undersigned member of the 
Board.  A transcript of the veteran's hearing testimony 
has been associated with his claims file.

As originally developed for Board review, the appeal 
included the issue of entitlement to a disability rating 
in excess of 10 percent for residuals of a gunshot wound 
to the second toe of the right foot.  While in appellate 
status, the RO by a rating decision in January 2001 
granted the veteran an increased evaluation of 20 percent 
for this disorder, effective from December 1993.  In a 
statement signed by the veteran in May 2001 he withdrew 
his appeal as to this issue.  See 38 C.F.R. § 20.204 
(2002).  Accordingly, this issue will not be addressed 
herein.  





FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim and obtained all relevant 
medical evidence designated by the veteran.  

2.  The veteran's hypertension is manifested by diastolic 
pressure predominantly less than 110 and systolic pressure 
less than 200 with use of medication and without 
significant symptoms.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 
10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and medical or lay evidence, not previously 
provided to the Secretary, that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C. § 5103; 38 C.F.R. § 3.159(b). 

The record reflects that the veteran has received the 
degree of notice, which is contemplated by law.  
Specifically, the veteran was informed by the Board in its 
September 1998 remand of the evidence needed to assist the 
RO in addressing his claim.  He also received a statement 
of the case and supplemental statements of the case which 
informed him of the evidence necessary to substantiate his 
claim and provided notice of the law and governing 
regulations pertinent to his claim.  In addition the RO 
has made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
There is no identified evidence that has not been 
accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  
Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk 
of prejudice to the veteran.  See e.g. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 
(2000).

Factual Background

Entitlement to service connection for hypertension was 
granted in a June 1994 rating decision based on treatment 
in service for borderline hypertension and a subsequent 
diagnosis of hypertension treated with Zestril on the 
veteran's initial VA examination in February 1994.  A 
noncompensable disability evaluation was assigned for this 
condition, effective from December 1993 under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 of VA's Schedule for Rating 
Disabilities (Rating Schedule).  

In October 1995 the veteran filed a claim for an increased 
evaluation for his service-connected hypertension.  VA 
outpatient treatment record in support of his claim and 
compiled between April 1994 and July 1995 reveals that he 
uses medication to control his hypertension.  These VA 
treatment records also reflect that the blood pressure 
readings obtained on 12 separate occasions during this 
period and which are of record, range from a diastolic 
high of 101 to a diastolic low of 70, and a systolic high 
of 182 to a systolic low of 132.  The veteran's 
hypertension medication was changed during this period 
from Benazepril to Atenolol.

The veteran underwent an exercise tolerance test in 
October 1995, which was interpreted to be borderline.  He 
was noted to have average cardiovascular conditioning with 
no exercise-induced angina and no significant 
electrocardiogram changes.  Blood pressure was 184/85 
supine and 176/85 upright with an exercise peak of 193/80.  

On a VA examination in November 1995 the veteran 
complained that he has constant high blood pressure.  It 
was noted that he watched his diet and reduces his fat and 
salt intake.  The veteran's cardiovascular system 
demonstrated regular rate and rhythm with no murmurs or 
gallops.  Heart examination was normal.  Blood pressure, 
sitting, was 160/100, 145/100 and 140/95.  The veteran's 
blood pressure while lying down was 140/100 and while 
standing was 135/100.  It was noted that the veteran was 
prescribed Atenolol but that he had taken less than his 
prescribed dosage as he had run out of his medication.  
Both systolic and diastolic hypertension was diagnosed.

By an RO rating decision dated in January 1996 the 
disability evaluation for the veteran's service-connected 
hypertension was increased from noncompensable to 
10 percent disabling, effective from February 1995. 

VA outpatient treatment records compiled between October 
1995 and April 1996 show that the veteran continued to be 
prescribed Atenolol for his hypertension.  His 
hypertension was noted to be well controlled and stable 
with use of Atenolol, although on one occasion in January 
1996 the veteran stated that he did not take his 
medication for approximately 4 to 5 days as he had 
misplaced it while moving.  Blood pressure readings 
obtained on six different occasions between October 1995 
and April 1996 ranged from a diastolic high of 92 to a 
diastolic low of 82 and from a systolic high of 194 to a 
systolic low of 138.

On VA hypertension examination in July 1997 the veteran 
was noted to have a history of hypertension since 1987 and 
to take the following medications:  Atenolol, 
100 milligrams daily, Maxzide, 25 to 37.5 milligrams, one 
table daily.  On physical examination the veteran's heart 
was noted to be slightly enlarged.  Apex was in the sixth 
intercostal region.  He had no PVC's (premature 
ventricular contractions) and a low heart rate of 50.  
There was no heart murmur.  His hypertension was noted to 
be well controlled with medication.  Blood pressure 
readings were as follows:  Sitting, 110/80, lying down, 
110/80, standing, 110/75.  Electrocardiogram revealed 
marked sinus bradycardia and was considered abnormal.  
Heart rate was 49 and ventricular rate was 49.  History of 
hypertension on medication with hypertension, well 
controlled, was the pertinent diagnosis.  The veteran was 
also noted to be presently normotensive.  

VA outpatient treatment records dated in January 1998 and 
February 1998 contained blood pressure readings obtained 
between September 1997 and February 1998.  During this 
period blood pressure taken on six different occasions 
ranged from a diastolic high of 102 to a diastolic low of 
80 and from a systolic high of 162 to a systolic low of 
140.  In January 1998 it was noted that the veteran's 
hypertension was not well controlled and while his dosage 
of Atenolol was continued, his dosage of Lisinopril was 
increased from 10 milligrams q.d. to 20 milligrams q.d.  
Later that month this dosage was increased from 
20 milligrams q.d. to 40 milligrams q.d.

At a personal hearing before a hearing officer at the RO 
in February 1998 the veteran testified that he was 
currently prescribed medication for control of his 
hypertension and that his average blood pressure reading 
was 158/102.  He said that he has blood pressure checked 
about twice a month at a VA clinic and that he has been 
told by his VA physicians to exercise.

VA blood pressure readings obtained between March 1998 and 
September 1998 range from a diastolic high of 108 to a 
diastolic low of 78 and from a systolic high of 168 to a 
systolic low of 130.  In March 1998 the veteran's VA 
physician noted that the veteran's hypertension was 
adequately controlled on his current medications.  He was, 
however, advised to watch salt in his diet and to continue 
to exercise daily.  In September 1998 the veteran's 
hypertension was assessed as poorly controlled and 
Maxzide, 12.5 milligrams q.d., was added to his medication 
regimen.  

When seen in a VA outpatient treatment clinic in March 
1999 for complaints of right foot pain, the veteran's 
blood pressure was 164/80.  On evaluation in November 1999 
for complaints referable to his right foot, blood pressure 
was 158/98.

On VA examination in December 1999 the veteran's 
medication was noted to include Atenolol and Dyazide.  
Physical examination of the veteran's heart disclosed 
normal sinus rhythm with no murmurs.  Blood pressure was 
reported as follows:  Lying, 160/70, sitting, 16 (sic)/96, 
standing, 160/100.  A chest X-ray was interpreted to 
reveal the veteran's heart to be of normal size.  It was 
noted that the veteran was unable to do exercise tolerance 
testing secondary to difficulty in walking and pain in his 
right foot.  Hypertension with elevated systolic levels 
with no evidence of cardiac complications and no direct 
relationship between his hypertension and any cardiac 
diagnosis was the diagnostic assessment.  

On a VA heart examination in May 2000 the veteran was 
noted to have a history of hypertension since 1987 but no 
cardiac history.  His medications were noted to include 
Atenolol and Dyazide.  Blood pressure was recorded as 
follows:  Sitting blood pressure was 140/90, lying blood 
pressure was 140/86, and standing blood pressure was 
144/88.  Following a physical examination his VA examiner 
reported that the veteran had some very, very mild 
systolic elevations of his blood pressure with no evidence 
of hypertensive heart disease and/or heart disease.

A VA outpatient treatment record dated in January 2001 
records the veteran's blood pressure as 152/106 and notes 
as a diagnostic assessment that the veteran's hypertension 
is not controlled.  It was also recorded that the veteran 
has not taken any of his medications in approximately 
three days.  When seen in February 2001, blood pressure 
was 150/100 and 150/100.  His hypertension was assessed as 
not well controlled and Hydrochlorothiazide was added to 
his medications.  When seen in March 2001, blood pressure 
was 144/96.  

VA outpatient treatment records in July 2002 note that the 
veteran uses a salt substitute and limits his use of soy 
sauce to twice a month.  The record also notes that he ran 
out of his medication Lisinopril today and had not been 
compliant with his diet recently.  Blood pressure was 
174/114.  Stage III hypertension was the diagnostic 
assessment and the veteran's medications were refilled.  
The veteran was advised to return in one month to check 
what his blood pressure is on medication.  When seen on 
follow-up in August 2002 it was noted that the veteran ran 
out of Lisinopril on his last visit and that new 
medications were not mailed to him.  Blood pressure on 
this occasion was 150/112.  On recheck blood pressure was 
178/105.  Stage III hypertension was again diagnosed and 
the veteran's Lisinopril was increased to 40 milligrams.

At his personal hearing in September 2002 the veteran 
testified that he is prescribed Atenolol and Lisinopril 
for his elevated blood pressure which he stated has become 
worse over the years and now requires increases in his 
dosages.  

Analysis

The veteran's hypertension is presently evaluated as 
10 percent disabling under Diagnostic Code 7101 for 
hypertension.  The regulations pertaining to rating 
cardiovascular disorders, to include hypertension, were 
changed, effective January 12, 1998.  The United States 
Court of Appeals for Veterans Claims (Court) has stated 
that where the law or regulation changes during the 
pendency of a case, the version most favorable to the 
veteran will generally be applied.  See West v. Brown, 
7 Vet. App. 70 (1994); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In the instant case, the Board 
will consider whether the veteran is entitled to a higher 
rating under both the old and new regulations.  The RO 
concluded that an increased evaluation was not warranted 
under either the old or the new rating criteria.  

According to the hypertension regulations in effect prior 
to January 1998, a 10 percent evaluation is warranted for 
diastolic pressure predominantly 100 or more.  "When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure of 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned."  A 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more with definite 
symptoms, and a 40 percent rating is warranted for 
diastolic pressure predominantly 120 or more with 
moderately severe symptoms.  The maximum 60 percent rating 
is warranted for diastolic pressure predominantly 130 or 
more with severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

The criteria for hypertension are slightly different under 
the new regulations.  A 10 percent evaluation is warranted 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
elevation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
for diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 
120 or more, and the maximum 60 percent rating is 
warranted for diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).

After a careful review of the evidence of record, the 
Board finds that the evidence does not support a finding 
of a rating in excess of 10 percent for the veteran's 
hypertension under the schedular criteria in effect prior 
to and after January 1998.  The relevant evidence on file 
demonstrates diastolic pressures that are predominantly 
less than 100 and that it is necessary for the veteran to 
maintain continuous hypertension medication to control his 
hypertension.  However, there is no medical evidence to 
show that the veteran's hypertension is manifested by 
diastolic pressures predominantly 110 or more with or 
without definite symptoms or systolic pressure 
predominantly 200 or more.  

As noted in the clinical evidence above, the veteran's 
diastolic pressures have most often been rated in the 
nineties with frequent readings lower than nineties.  On 
occasion diastolic pressure has been at or above 100, but 
on only two occasions has diastolic pressure been above 
110 and on those occasions in July 2002 and August 2002 
these readings appeared to have resulted from the 
veteran's failure to obtain and/or use his prescribed 
hypertensive medication.  In any event sustained elevated 
diastolic pressure is not shown and systolic pressure of 
200 or more is not apparent.  In fact the medical evidence 
reveals that none of the veteran's blood pressure readings 
show systolic pressure of 200 or more.  In addition, the 
record is silent to definite symptoms objectively 
associated with hypertension.  Hence, the preponderance of 
the evidence is against the veteran's claim for increased 
rating in excess of 10 percent for his service-connected 
hypertension under either the old or the new regulations.  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the 
veteran but does not find that the evidence is 
approximately balanced such as to warrant its application.


ORDER

An increased evaluation in excess of 10 percent for 
hypertension is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

